 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7 GABRIEL ECKARD,

 8                                  Plaintiff,               Case No. 2:18-cv-001260-TSZ-BAT

 9          v.                                               ORDER DENYING MOTION TO
                                                             APPOINT COUNSEL
10 BREANNE CARAWAY, et al.,

11                                 Defendants.

12
            Plaintiff, a former Washington Department of Corrections (DOC) inmate, filed a 42
13
     U.S.C. § 1983 civil rights action against several DOC officials and employees. Dkt. 6. Plaintiff is
14
     currently incarcerated in the Snohomish County Jail and moves the Court to appoint counsel.
15
     Dkt. 19. The Court DENIES the motion.
16
            There is generally no right to counsel in a civil action. See Campbell v. Burt, 141 F.3d
17
     927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under 28
18
     U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections Corp.
19
     of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). To determine if “exceptional circumstances” exist,
20
     the Court considers “the likelihood of success on the merits as well as the ability of the [plaintiff]
21
     to articulate his claims pro se in light of the complexity of the legal issues involved.” Weygandt
22
     v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
23



     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1          Plaintiff argues the Court should appoint counsel because he cannot afford to hire

 2 counsel, his detention limits his ability to litigate, he lacks a copy of his complaint and does not

 3 know what he is litigating, and he has a “somatisation disorder.” Dkt. 19. Plaintiff also states

 4 when he transferred to the Snohomish County Jail, he could not bring his legal materials. Id.

 5 Plaintiff has not established there are “exceptional circumstances” to support his request for

 6 appointment of counsel. Both his complaint and the instant motion demonstrate his ability to

 7 articulate his claims pro se in light of the complexity of the legal issues involved. Plaintiff’s

 8 claimed somatisation disorder” has not impaired his ability to articulate his claims thus far.

 9 Plaintiff’s complaints regarding limited access to the law library and limited knowledge of the

10 law are not exceptional circumstances as he fails to show how this places him in a position any

11 different from other pro se prisoner plaintiffs. In addition, this is not a complex case involving

12 complex facts or law. The complaint alleges that on one occasion, defendants did not bring

13 plaintiff a newspaper. Appointment of counsel is thus not presently justified, and the Court

14 DENIES the motion (Dkt. 19). The Clerk shall provide a copy of this Order to plaintiff and

15 counsel for defendants. The clerk shall provide plaintiff a copy of his complaint, Dkt. 6.

16          DATED this 22nd day of January, 2019.

17

18

19
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
20

21

22

23



     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
